Citation Nr: 1139107	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-38 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to herbicide exposure.

2.  Entitlement to service connection for a right knee disability as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from June 1967 to June 1969, and in the Air Force from October 1970 to September 1991, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the RO in Houston, Texas.

The Board remanded the appeal in January 2010 for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam, and there is no competent evidence of record to establish that he was exposed to herbicides in service.

2.  Diabetes mellitus did not begin in service or within one year of separation and is not shown by competent evidence to be causally related to service.

3.  The competent and probative evidence of record preponderates against a finding that the Veteran's current right knee disability is causally or etiologically related to his active service, or a finding that the right knee disability is proximately due to or the result of the Veteran's service-connected left knee disability, on either a causation or aggravation basis.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A right knee disability was not incurred in or aggravated by military service, and is not proximately due, the result of, or aggravated by the Veteran's service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in January 2005.  Additional notice was sent in February 2006 and January 2010, and the claim was readjudicated in a June 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, service personnel records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained a medical opinion as to the etiology and severity of the right knee disability.  The Board notes that no VA examination was conducted to obtain an opinion as to the etiology and severity of the Veteran's claimed diabetes mellitus because there is no indication that the disability may be associated with military service.  There is no competent evidence that the Veteran was exposed to herbicides in service.  No medical evidence has suggested a causal relationship between the current disabilities and service, and the Veteran has not reported continuous symptomatology of this disability since the time of his military service.  As discussed below, diabetes was diagnosed more than 12 years after the end of his active service.  Therefore, VA was not required to conduct an examination.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Indeed, by statements dated in June 2011, the Veteran said he had no additional information or evidence to submit.

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  In addition, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  38 C.F.R. § 3.310 (2010); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA will not concede that a non-service-connected disability was aggravated by a service-connected disability unless the baseline level of severity of the non-service-connected condition is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected condition.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Analysis

Diabetes Mellitus

The Veteran and his representative contend that he has diabetes mellitus that was incurred as a result of herbicide exposure in service.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  Type II diabetes mellitus is one of the diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  

A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  

The United States Court of Appeals for the Federal Circuit has held that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records are negative for diabetes mellitus.  In an April 1991 Report of Medical History, the Veteran denied a history of diabetes and denied a history of sugar or albumin in his urine.

Recent medical evidence reflects that the Veteran has been diagnosed with type II diabetes mellitus.  The first medical evidence of diabetes mellitus is dated in early December 2003; an outpatient treatment record from Kelly Air Force Base reflects that the Veteran reported difficulty controlling his bladder for the past month, and increased thirst.  The examiner noted that the Veteran was obese, and that a urinalysis showed 3+ glucose.  The diagnosis was Type 2 diabetes mellitus.  A mid-December 2003 treatment note reflects that diabetes mellitus was diagnosed three weeks ago.  Subsequent medical records reflect ongoing treatment for Type 2 diabetes mellitus.  A November 2004 treatment note reflects a diagnosis of Type 2 diabetes mellitus that was diet-controlled.  It was noted that the Veteran had lost 60 pounds.  The same diagnosis was indicated in April 2005.

In November 2004, the Veteran filed a claim for service connection for diabetes due to Agent Orange exposure.  He stated that diabetes was diagnosed at Kelly Air Force Base in December 2003, and that he had been taken off medication for this condition after he lost a significant amount of weight.

During the course of this appeal, the Veteran has made various statements as to whether or not he served in Vietnam.  In his December 2001 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), he stated that he had no Vietnam service.  An August 2005 report of contact reflects that the Veteran stated that he was never in Vietnam during his military service.  In January 2006, he said he served in Southeast Asia from September 1968 to June 1969, during his active duty service in the Army.  He contended that he had Type 2 diabetes mellitus as a result of herbicide exposure during the Vietnam era.

In January 2010, the National Personnel Records Center indicated that it was unable to determine whether or not the Veteran served in the Republic of Vietnam, and forwarded copies of the Veteran's service personnel records to VA for review.

The Veteran's service personnel records and service treatment records from his 1967 to 1969 period of service in the Army do not reflect that he was stationed in Vietnam during service.  Such records reflect that he was stationed in Thailand from September 1, 1968 to June 1969, and was stationed in the continental United States during the rest of that period of service.  His service personnel records from his 1970 to 1991 period of service in the Air Force do not reflect that he was stationed in Vietnam during the Vietnam Era.  Performance evaluations dated during his period of service in the Air Force in the Vietnam Era reflect that he was stationed at Kelly Air Force Base in Texas from November 1972 to February 1974, and at Kunsan Air Base in Korea, from February 1974 to February 1975.  His DD Form 214 from his second period of active duty reflects that he was awarded the Vietnam Service Medal and the Vietnam Campaign medal.  

After careful consideration of all the evidence, including the Veteran's statements on this matter, the Board concludes that the Veteran did not serve in Vietnam during the Vietnam era, and was not exposed to herbicides in service.  There is no evidence of record, other than the Veteran's contentions, to establish that he was exposed to herbicides during either period of active duty service.  In fact, the Veteran has never explained how or when he was exposed to herbicides, and his contentions in this regard appear purely speculative.  Thus the weight of the evidence is against a finding that the Veteran was exposed to herbicides in service, and service connection for diabetes mellitus on the basis of herbicide exposure must be denied.

Nothing in the record, other than the Veteran's contentions, suggests that there is a causal connection between the claimed diabetes and any incident of service, including exposure to chemicals.  The condition was first diagnosed more than 12 years after the end of the Veteran's active service, and there is no medical evidence suggesting that the condition is related to service.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Right Knee Disability 

The Veteran and his representative contend that he has a right knee disability that was caused by his service-connected left knee disability.

Service treatment records reflect treatment for a left knee disability, but are negative for a right knee injury or disability.  In an April 1991 Report of Medical History, the Veteran reported a history of a trick or locked knee, and reported a history of left knee surgery.  The reviewing examiner noted that the Veteran had a left knee injury with a subsequent left knee disability.

At a May 2002 VA orthopedic examination, the Veteran did not complain of a right knee disability.  Both knees were examined and a right knee disability was not diagnosed.

In November 2004, the Veteran filed a claim for service connection for a right knee disability.  He asserted that this disability was caused by his favoring his left knee.  He said both knees were swollen on a daily basis.

The first post-service medical evidence of a right knee disability is dated in 2005.  At a March 2005 VA orthopedic examination, the examiner noted that the claims file had been reviewed, and that the claims file and post-service medical records are silent regarding the right knee.  The Veteran reported that his right knee became symptomatic approximately one year ago.  He denied any treatment for the treatment other than Naprosyn as needed.  He denied receiving treatment from a physician for a right knee condition.  He denied a history of right knee injury, and said there was no specific catalyst or stimulus for his right knee complaint.  He complained of right knee pain and stiffness.  After a clinical examination, the examiner diagnosed degenerative meniscus of the right knee without subluxation or instability, age-related, and mild osteoarthritis.  The examiner opined that the Veteran had developed a right knee degenerative medial meniscus not related to his active duty service and not related to his left knee.  He opined that the right knee condition was not caused by or the result of service or his left knee condition.  The examiner indicated that he knew of no research document supporting the Veteran's contentions regarding his right knee disability.

A November 2005 treatment note from Wilford Hall Medical Center reflects a diagnosis of tricompartment osteoarthritis of the knees, left greater than right.  Subsequent outpatient treatment records reflect treatment for right knee pain and osteoarthritis.

At an April 2010 VA examination, the examiner indicated that the claims file had been reviewed.  The Veteran reported a gradual onset of right knee pain.  The examiner noted that an X-ray study showed minimal degenerative joint disease of the right knee and moderate degenerative joint disease of the left knee.  After a clinical examination, the examiner diagnosed minimal degenerative joint disease of the right knee.  The examiner indicated that the baseline disabling manifestations of the non-service-connected disease or injury was gradual pain and soreness of the "left" knee.  (Presumably the examiner meant the right knee.)  The examiner opined that there were no increased disabling manifestations that were proximately due to service-connected disability.  The examiner opined that it was less likely as not (less than 50/50 probability) that the service-connected left knee disability permanently aggravated the right knee degenerative joint disease.  The examiner noted that no other medical records link the right knee complaints to the left knee, and the left knee disability has not aggravated the right knee.

The Veteran essentially contends that his right knee disability is related to gait impairment caused by his service-connected left knee disability.  The evidence does not reflect, and the Veteran does not contend, that a right knee disability was incurred during service.

The medical evidence demonstrates that the Veteran did not complain of right knee pain until 2004, and a right knee disability was first diagnosed in 2005.  

Evidence weighing against the claim includes the fact VA examiners in March 2005 and April 2010 both reviewed the Veteran's medical records and collectively opined that that the Veteran's current right knee disability was not caused or aggravated by the service-connected left knee disability.  The March 2005 examiner opined that the right knee disability is age-related.  In addition, the VA examiners clearly explained the rationale supporting the opinions.  The Board finds that these opinions are competent (as they were given by medical professionals), credible (as they are based on a review of the Veteran's claims file and medical records), and highly probative.

Full consideration has been given to the Veteran's own assertions that he has a right knee disability related to his service-connected left knee disability.  However, the Veteran is a layperson, and, as such, he has no competence to render a medical opinion on diagnosis or etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. App. 492  (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau, supra; Buchanan, supra.  Here, the Veteran is certainly competent to report his gait problems as well as his knee symptoms.  However, the Board finds no basis for concluding that a lay person would be capable of discerning whether his right knee problems are related to gait impairment due to his left knee disability, in the absence of specialized training.  The Veteran has not established any specialized training for such qualifications.

The Board also finds that the Veteran's right knee disability was not incurred in service, based on a review of service treatment records which show no complaint, report, or finding of right knee problems, and the fact that he first complained of right knee pain in 2004, more than a decade after his discharge from service. Indeed, the Veteran has not claimed that his right knee problems had an onset in service.  Thus, service connection is not warranted on a direct basis.  38 C.F.R. § 3.303.  Moreover, arthritis of the right knee was not manifested in the first post-service year.

The Board finds that the preponderance of the evidence is against a finding that the current right knee disability is due to or aggravated by the service-connected left knee disability.  The Board concludes that service connection is not warranted for a right knee disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a right knee disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for a right knee disability, including as secondary to a left knee disability, is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


